C. Allen, J.
No appeal lies from the appointment by the Probate Court of commissioners to receive and examine the claims of creditors against the estate of a deceased person which has been represented insolvent by the administrator. No person can be said to be aggrieved by such action. It is merely a mode of ascertaining the amount of the debts due from the estate. The validity of any creditor’s claim is in no wise affected. Greenwood v. McGilvray, 120 Mass. 516, 519. If, indeed, the judge refuses to act upon the representation of insolvency, an *597appeal may be taken by the administrator. Bucknam v. Phelps, 6 Mass. 448. So where the judge refuses leave to bring an action upon a probate bond, an appeal lies; though not where he grants such leave. Bennett v. Woodman, 116 Mass. 518. Richardson v. Hazelton, 101 Mass. 108. Richardson v. Oakman, 15 Gray, 57. Jones, appellant, 8 Pick. 121. When an administrator represents an estate insolvent, the Pub. Sts. c. 137, §§ 2, 4, contemplate action by the judge of probate, in the first instance, upon this representation alone, without notice to creditors or any other parties; and, if it appears from such representation that the estate will probably be insolvent, the court is to proceed to ascertain the fact, either by the appointment of commissioners to receive and examine the claims, or by itself receiving and examining them. This is all done with a view to speed the proper settlement of the estate, and no creditor is aggrieved thereby, within the meaning of the Pub. Sts. c. 156, § 6, giving a general right of appeal to persons aggrieved.

Appeal dismissed.